Order entered June 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01077-CR

                   DUSTIN MICHAEL ENGELKE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 072395

                                    ORDER

      Before the Court is appellant’s June 3, 2022 first motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by July 5, 2022.


                                             /s/   LANA MYERS
                                                   JUSTICE